Case 1:18-cv-03155-KPF Document 61-2 Filed 05/26/20 Page 1 of 2




           EXHIBIT B
                  Case 1:18-cv-03155-KPF Document 61-2 Filed 05/26/20 Page 2 of 2



                             LEGAL NOTICE OF CLASS ACTION SETTLEMENT

        If you incurred cash advance fees or interest in
          connection with cryptocurrency transactions
            using your Chase credit card, you may be
            entitled to benefits from a proposed class
                         action settlement.
           This is a court-authorized notice of a proposed class action settlement. This is not a solicitation
                                    from an attorney, and you are not being sued.

             PLEASE READ THIS NOTICE CAREFULLY, AS IT EXPLAINS YOUR RIGHTS AND
                       OPTIONS AND THE DEADLINES TO EXERCISE THEM.

         For more information, including a more detailed description of your rights and options, please click here
                                       or visit www.TuckerChaseSettlement.com.

What is the Settlement about? A Settlement has been             of cash advance fees you were charged for cryptocurrency
reached in a class action lawsuit challenging cash advance      transactions using your Chase credit card(s) during the
fees and interest charges that JPMorgan Chase Bank, N.A.,       Class Period. To confirm your mailing address for
f/k/a Chase Bank USA, N.A. (“Chase”) charged credit card        delivery of your check after final approval of the settlement
holders for cryptocurrency purchases they made using their      and for information about how the awards will be
Chase credit cards. The lawsuit contends that such              calculated, please visit www.TuckerChaseSettlement.com.
cryptocurrency transactions are not “cash-like                  Your other options. If you do not want to be bound by the
transactions” under the credit card contract and, thus, the     Settlement, you may exclude yourself by [DATE], 2020.
cash-advance fees and interest were improper. Chase             If you do not exclude yourself, you will release your claims
disputes that contention and denies that it engaged in any      against Chase. Alternatively, you may object to the
wrongdoing. The Court has not decided which side is             Settlement by [DATE], 2020. The Long Form Notice
right. Full information regarding the Settlement can be         available at the Settlement website, listed below, explains
found at www.TuckerChaseSettlement.com.                         how to exclude yourself or object. The Court will hold a
Why am I being contacted? Chase’s records show that the         hearing on [DATE], 2020 to consider whether to approve
person to whom this notice is addressed is a member of the      the Settlement and to consider a request by counsel for the
Settlement Class. The “Settlement Class” includes all           Settlement Class for attorneys’ fees and expenses of up to
persons in the United States to whom Chase charged cash         $825,000 and service awards of up to $7,000 for each of
advance fees and/or cash advance interest (net of reversals)    the three plaintiffs who brought this case on behalf of the
for cryptocurrency transactions on their Chase credit cards     Settlement Class. Details about the hearing are in the Long
between April 10, 2015, and May 22, 2020 (the “Class            Form Notice. You may appear at the hearing, but you are
Period”).                                                       not required to do so. You may hire your own attorney, at
What are the Settlement terms? Chase agreed to provide          your own expense, to appear for you at the hearing.
$2,500,000 to the Settlement Class, which includes money        Questions? If you have questions, please visit the Settlement
for (a) attorneys’ fees and expenses, (b) administration        website at www.TuckerChaseSettlement.com. You may also
costs, and (c) service awards to plaintiffs.                    write with questions to KCC LLC, 222 N Pacific Coast
                                                                Highway, 3rd Floor, El Segundo, CA 90245, or call the toll-
How do I get my Settlement payment? Once the Court
                                                                free number [NUMBER]. Please do not contact Chase or
approves the Settlement, you will automatically receive a
                                                                the Court for information.
check. The amount you receive will depend on the amount
